In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Elkins, J.), dated March 13, 2008, which denied his objections to two orders of the same court (Shamahs, S.M.), dated November 13, 2007, and November 21, 2007, respectively, which, after a hearing, granted the mother’s petition for reimbursement of certain college expenses and dismissed his petition for a downward modification of his child support obligation.
Ordered that the order dated March 13, 2008, is affirmed, with costs.
*1155Contrary to the father’s contention, the Family Court properly denied his objections. The father failed to establish grounds for downward modification of his child support obligations, as set forth in a stipulation of settlement that was incorporated but not merged in the parties’ judgment of divorce (see Matter of Connolly v Connolly, 39 AD3d 643 [2007]; Matter of Westenberger v Westenberger, 23 AD3d 571 [2005]), and failed to establish that he was denied proper credits against arrears (see Colucci v Colucci, 54 AD3d 710 [2008]; Matter of Gleason v Gleason, 247 AD2d 384 [1998]).
The father’s remaining contentions are without merit. Skelos, J.E, Angiolillo, Chambers and Lott, JJ., concur.